August 2, 2007

Re: Larry MacFarlane

Dear Larry:

        This letter sets forward a draft of our current thinking regarding your
leaving Nu Skin. This letter sets forth the proposed conditions and agreements
that apply to your termination of employment.

        From July 23, 2007 until October 31, 2007 you will report to Dan Chard,
as an internal consultant regarding Distributor Success (DS) technology strategy
and organization.

•   Stock -- Your stock options will continue to vest through October 31.


        On October 31, 2007 your employment with Nu Skin Enterprises, Inc. will
end.

•   Severance


        On the effective date of your Settlement and Release Agreement, you will
receive a lump sum severance benefit of $250,000 less federal and state
withholding taxes and other applicable deductions made up of the following
components:

a.  

As of September 30, 2007 your Deferred Compensation balance, including the
Company portion, will be 100% vested. Payout of your Deferred Compensation
account will be as previously elected by you in the amount of $84,150.


b.  

A lump sum cash payment of $165,850.


        Restricted stock and stock option vesting will stop at your termination
date, and you will have 90-days to exercise any vested options under the terms
of your stock options.

•   Non-Compete Agreement


        Paragraph 10 (Non-Competition) of the Key-Employment Covenants signed by
you on September 10, 2003 is hereby amended as follows:

  In exchange for the severance benefit outlines above, Employee (Larry
MacFarlane) shall not accept employment with, engage in or participate, directly
or indirectly, individually or as an officer, director, employee, shareholder,
consultant, partner, joint venture, agent, equity owner, distributor or in any
other capacity whatsoever, with any direct sales or multi-level marketing
company that competes with the business of the Company whether for market share
of products or for independent distributors in a territory in which the Company
is doing business. The restrictions set forth in this paragraph shall remain in
effect during a period of one year following the Employee’s termination of
Employment.


        All other terms of your Key-Employee Covenants Agreement remain
unchanged as outlined therein.

Sincerely,

  /s/ Claire H. Averett
Claire H. Averett
Nu Skin International, Inc.


Acknowledged:

/s/ Larry MacFarlane
Larry MacFarlane

Dated:__________________________